Case 5:19-cv-00075-JLS Document 32-1 Filed 06/14/19 Page 1of1

CERTIFICATE OF SERVICE

I, Christine Manga, Paralegal at the offices of Joseph T. Bambrick, Jr., Esquire hereby
certify that the Notice of Dismissal with Prejudice was electronically filed with the Court on
this 14th day of June, 2019 and served via the Court's electronic filing system upon counsel

listed below:

[bri Il

JASON A. CABRERA, Esquire
RAYMOND A. KRESG, Esquire
COZEN O'CONNOR

One Liberty Place

1650 Market Street
Philadelphia, PA 19103

rDe G e

DANIELLE BURK, Esquire
TRACY A. WALS, Esquire
Weber Gallagher Simpson Stapleton Fires & Newby LLP
2000 Market Street
Suite 1300
Philadelphia, PA 19103

 

 

 
